Title: Orders, 5 July 1756
From: Washington, George
To: 



Temperance.
Fort Cumberland [Md.] Monday, July 5th 1756.

A General Court Martial, to consist of one Field Officer, four Captains, and eight Subalterns, to sit immediately, for trial of Lieutenant King for misconduct and neglect of Duty.
Lieutenant Colonel Stephen, President—Mr Kirkpatrick—Judge-Advocate.
The pay master is to apply to the several Officers commanding companies for pay-rolls for all the men, except the Draughts; that were paid off at Winchester to the first instant.
An orderly Sergeant to attend Colonel Washington every day, while he stays in the Garrison.
